Citation Nr: 0216597	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for a left hallux valgus disability.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1991 to June 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee which, in part, granted service 
connection for left hallux valgus and assigned a zero percent 
evaluation for that disability.  The appellant is appealing 
that initial noncompensable evaluation and that effectively 
allows the Board to consider entire time period in question, 
from the original grant of service connection to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus the 
issue on appeal is as set out on the title page.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal as to instant issue has 
been obtained by the RO.

2.  The appellant's left hallux valgus disability is 
manifested by complaints of intermittent pain and pain on 
use.

3.  The appellant's left hallux valgus disability is 
manifested by clinical findings of mild hallux valgus, no 
limitation of motion of the toes and no x-ray evidence of any 
arthritic changes.

4.  Loss of the metatarsal head or equivalence to amputation 
of the great toe has not been shown.

5.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of an increased 
(compensable) evaluation on an extraschedular basis for the 
left hallux valgus disability.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the left hallux 
disability have not been met on either a schedular or an 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5171, 5280 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) (Precedent Opinion of the General Counsel of the 
VA); Fenderson v. West 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria, whether schedular or extraschedular, 
for a compensable evaluation for the left hallux valgus 
disability have not been met.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, 
both in the examination and in the evaluation of disability, 
that each disability be reviewed in relation to its history.  
See 38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a disability is encountered 
that is not listed in the rating schedule it is permissible 
to rate under a closely related disease or injury in which 
the functions affected, the anatomical location and the 
symptomatology are closely analogous to the condition 
actually suffered from.  38 C.F.R. § 4.20.

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter Court) held, in Fenderson v. 
West, 12 Vet. App. 119 (1999), that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In that regard, the Board notes that the left hallux valgus 
rating at issue in this case has been in effect since the 
appellant's separation from service.  Therefore, the Board 
concludes that, for the entire time period in question, the 
RO has considered the noncompensable rating for the left 
hallux valgus disability in issue to be proper.  The issue 
before the Board then is taken to include whether there is 
any basis for staged ratings at any pertinent time, to 
include whether a current increase is in order.

The Board also notes that disability of the musculoskeletal 
system is primarily the inability, due to damage in parts of 
the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors to be considered in evaluating the residual 
disability include less movement than normal, more movement 
than normal, weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse, or 
incoordination.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that 38 C.F.R. §§ 4.40, 4.45 were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca at 
206.  

Review of the service medical records reveals that the 
appellant's feet were x-rayed in March 1997; bilateral hallux 
valgus deformities were noted.  The findings were compatible 
with bilateral bunions.  In November 1997, a hallux valgus 
angle of 29 degrees was noted on the left.  The appellant's 
feet were again x-rayed in December 1999, after she 
complained of pain to the left hallux at the bunion site; the 
presence of hallux valgus configuration of the left great toe 
was noted.  On the report of medical history associated with 
her March 2000 separation examination, the appellant 
complained of foot trouble and said that her feet hurt.  On 
physical examination, a hallux valgus angle of 24 degrees was 
noted, as well as tenderness to palpation of the first 
metatarsal joints.

The appellant underwent a VA medical examination in April 
2000; the examiner reviewed her service medical records.  She 
complained of bunion pain on the left on prolonged standing 
with the pain being a five on a scale of one to ten.  The 
appellant reported that she took Motrin for pain and that she 
had been issued orthotics.  On physical examination, the 
appellant exhibited normal gait and posture.  A left hallux 
valgus angle of 24 degrees was observed on the left with mild 
bunion formation and tenderness to palpation.  The examiner 
rendered a diagnosis of left hallux valgus with bunion 
formation.

The appellant underwent a VA foot examination in November 
2001; she complained of pain in her left great toe that was 
intermittent throughout the day and worse with ambulation.  
She reported taking ibuprofen as needed and that she did not 
use special orthotic shoes.  On physical examination, the 
appellant was said to have notable hallux valgus.  There were 
no bony abnormalities.  She exhibited a full range of motion 
of the toes.  Radiographic examination of the left foot 
revealed a mild hallux valgus deformity; there was no 
evidence of any acute bony abnormality or fracture.  The 
radiologist rendered a diagnosis of minor abnormality.  The 
examiner rendered a clinical impression of hallux valgus.

The appellant's foot disability has been diagnosed as hallux 
valgus and is rated under Diagnostic Code 5280.  The Board 
finds the selected rating scheme appropriate for the 
appellant's disability of the left great toe in view of the 
symptomatology and the disease for which service connection 
is in effect.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21.  Diagnostic Code 5280 
provides a 10 percent disability evaluation for unilateral 
hallux valgus operated with resection of the metatarsal head.  
A 10 percent disability evaluation is also provided for 
severe unilateral hallux valgus, if equivalent to the 
amputation of a great toe.  A 10 percent disability 
evaluation is the maximum schedular evaluation available 
under Diagnostic Code 5280.  Amputation of the great toe is 
evaluated under Diagnostic Code 5171, which provides that 
without metatarsal involvement, a 10 percent disability 
rating is assigned.  With removal of the metatarsal head, a 
30 percent disability rating is assigned.  

The Board notes that there are other Diagnostic Codes 
relating to the feet; some codes, as discussed below where 
pertinent, assign ratings for unilateral and bilateral 
involvement, instead of assigning the rating for a separate 
disorder of each foot.  Other ratings are assigned on the 
basis of the pathology of each foot. 

Mindful of the holdings of the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995) and Floyd v. Brown, 9 Vet. App. 88 
(1996), as well as the provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.55, 4.59 and 4.71, the Board has considered the 
appellant's complaints pertaining to left great toe pain 
referred to in the medical evidence of record as credible.  
However, the Board notes that the appellant has never 
undergone any surgery of the left great toe, including 
resection of the metatarsal head.  Nor has she demonstrated 
any loss of motion of the left great toe.  Thus, it cannot be 
said that the hallux valgus disability is equivalent to an 
amputation under Diagnostic Code 5171 and a 10 percent 
disability evaluation for unilateral hallux valgus under 
Diagnostic Code 5280 is not warranted because no resection of 
the metatarsal head has occurred.

Based on a careful review of all of the pertinent evidence in 
this case, the Board finds that the preponderance of the 
evidence is against an initial compensable evaluation for the 
appellant's service-connected left hallux valgus.  In this 
regard, the Board initially notes that the most recent 
medical examination evidence of record, in November 2001, 
reflects that the appellant currently suffers from mild 
hallux valgus characterized as a minor abnormality.  
Furthermore, Diagnostic Code 5280 does not evaluate the 
appellant's foot disability with respect to loss of range of 
motion; therefore, §§ 4.40 and 4.45, with respect to pain on 
motion, are not applicable.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1997).

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Codes 5010-5003 provide that arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Codes 5276 et seq.), and that limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, 
Diagnostic Code 5003.  In the absence of limitation of 
motion, a 20 percent rating will be assigned if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations; a 10 percent rating will be assigned if there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  In this case, however, the 
appellant has not demonstrated arthritis of the left great 
toe nor has she demonstrated any limitation of motion of the 
left great toe.

The Board must further determine whether there is any other 
basis upon which an increased evaluation may be assignable.  
In this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

The appellant's left foot disorder could theoretically be 
rated as flatfoot, acquired (Diagnostic Code 5276), weak foot 
(Diagnostic Code 5277), clawfoot (Diagnostic Code 5278), 
malunion of the tarsal or metatarsal bones (Diagnostic Code 
5283) or foot injury (Diagnostic Code 5284).  However, based 
on the clinical findings of record, with complaints of pain 
but no gait impairment shown, it would not be reasonable to 
characterize that disability as equivalent to pes planus with 
weight-bearing line over or medial to the great toe, or pes 
cavus with the great toe dorsiflexed.  Furthermore, no 
malunion or nonunion of the tarsal or metatarsal bones, or 
the equivalent, has been demonstrated; nor has a moderate 
foot injury been demonstrated.  Thus, an evaluation in excess 
of zero percent would not be warranted under these possibly 
analogous diagnostic codes.  38 C.F.R. § 4.20, Diagnostic 
Codes 5276, 5278, 5279, 5283, 5284.  The Board has considered 
the provisions of 38 C.F.R. §§ 4.10 and 4.40, but there is no 
significant functional impairment (such as incoordination, 
instability, or gait impairment) attributable to the service-
connected left foot hallux valgus disability.

With respect to the above increased rating claim, the benefit 
of the doubt doctrine does not apply, as there is not a 
relative equipoise of evidence both for and against a higher 
rating.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).  Instead, the provisions of 38 C.F.R. § 4.7 apply, and 
mandate the assignment of the rating indicated, as the degree 
of disability more nearly approximates the zero percent 
rating currently assigned than any higher rating.  

Because this is an appeal from the initial rating for the 
left hallux valgus disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability and, 
therefore, does not support the assignment of a staged 
rating.

The Board, as did the RO, finds that the evidence of record 
does not warrant an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that the 
record does not reveal that the appellant's hallux valgus has 
resulted in marked interference with her employment (beyond 
that contemplated in the Diagnostic Codes) or that the hallux 
valgus has necessitated frequent periods of hospitalization.  
The appellant has not been hospitalized at any time for her 
left hallux valgus, nor is there any evidence of record 
showing that she has required any extensive outpatient 
treatment.  Therefore, the Board finds that the left hallux 
valgus has not presented such exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Finally, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his/her claim and 
inform him/her whether s/he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her claim by means of the 
discussions in the May 2001 Statement of the Case, the July 
2002 Supplemental Statement of the Case (SSOC), and the July 
2001 VCAA notification letter.  She was specifically told 
that medical evidence relating to treatment of the left 
hallux valgus dated after the time of her discharge from 
service was needed; the appellant did not respond to this 
request.  She was also afforded two VA medical examinations 
and did not mention any post-service sources of treatment.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the service medical 
records were obtained and reviewed and the appellant was 
afforded VA medical examinations.  There is no indication 
that additional relevant medical records exist.  In fact, the 
appellant has not responded to requests for information 
concerning post-service treatment.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased initial rating 
claim at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  The RO provided the appellant with the pertinent 
evidentiary development that was codified by the VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
her right to submit evidence.  It would not breach her rights 
under the VCAA and/or the implementing regulations for the 
Board to proceed to review the appeal.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Furthermore, the appellant has 
not asserted that the case requires further development or 
action under either the VCAA or the implementing regulations.


ORDER

An increased (compensable) initial evaluation in excess of 
zero percent for the appellant's left hallux valgus 
disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

